IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                       )
                                           )      No. 74677-4-1
                     Respondent,           )
                                           )      DIVISION ONE
              v.                           )
                                           )
VVENDY GRANATH,                            )      PUBLISHED OPINION
                                           )
                     Appellant.            )      FILED: July 31, 2017
                                           )
                                          )

       BECKER, J. — At issue is a postconviction domestic violence no-contact

order issued by a district court under RCVV 10.99.050(1) to record a condition of

the sentence. We hold the court erred by refusing to lift the order when the

defendant fulfilled all the conditions of her sentence.

                                       FACTS

       Appellant Wendy Granath was charged with sending a series of harassing

e-mails to her estranged husband. She was convicted in King County District

Court on one count of cyberstalking and one count of violation of a no-contact

order. Both offenses were designated as crimes of domestic violence.
No. 74677-4-1/2

      On November 8, 2012, the court imposed a 24-month suspended

sentence. The court ordered 24 months of supervised probation and imposed

fines and fees totaling $1,808.

      Under the heading of "Conditions" on the judgment and sentence form, the

court checked the box marked "Do not go on the property of and have no contact

with" the victim. The form informed Granath that the conditions of sentence

would "remain in effect through the period of the deferred or suspended sentence

until and unless changed by Court order and that a violation could lead to

revocation of the suspended sentence)

      Also on November 8, 2012, the court issued a no-contact order. The

order form was captioned as a postconviction domestic violence no-contact order

authorized by ROW 10.99.050. The order directed Granath not to threaten, stalk,

harass, or contact her estranged husband or keep him under surveillance, and

not to knowingly come within 500 feet of him, his residence, his school, or his



      I Attached to the judgment form was a list of 12 "Rights, Conditions and
Warnings." Item 10, "Failure to Meet Conditions," contained the warning about
revocation as a possible consequence of a violation:
      Failure to meet any of the conditions of the Judgment and
      Sentence, or any conditions numbered 1 through 9 above, to fail to
      appear as scheduled, or to fail to pay financial obligations, may
      result in the issuance of a bench warrant for your immediate arrest,
      or the revocation of your deferred or suspended sentence. It may
      also result in the Imposition of warrant costs, the suspension of
      your drivers license and the referral of your fines, costs and
      assessments to a collection agency. If a deferred or suspended
      sentence is revoked because of failure to meet conditions, you are
      subject to the Imposition of the maximum sentence and fine as
       permitted by law, or such portion thereof as the Court deems
      appropriate. These conditions remain In effect through the period
      of the deferred or suspended sentence until and unless changed by
       Court order.
                                         2
No. 74677-4-1/3

workplace. The order warned, "Violation of this order is a criminal offense under

chapter 26.50 RCW and will subject a violator to arrest."

       The order form includes a blank space for the expiration date:

       4. This no-contact order expires on:              . Five years from
           today if no date is entered.

In Granath's case, the district court did not enter a date in the blank, so by

default, the order was set to expire on November 8, 2017.

       The parties agree that the district court "closed the case" in December

2014 after Granath paid the fines. At this point, the no-contact condition of her

sentence no longer remained In effect. Granath moved to have the no-contact

order vacated on the ground that it expired when she completed her sentence.

The district court denied the motion. The court characterized a no-contact order

issued under RCW 10.99.050 as a "stand-alone" order and found that such an

order can "survive on its own" for a full five years even if the underlying sentence

is completed earlier.

       Granath appealed to King County Superior Court. The superior court

affirmed. This court granted Granath's motion for discretionary review.

       The statute under consideration requires a court to "record" a written no-

contact order "when a defendant Is found guilty of a crime and a condition of the

sentence restricts the defendant's ability to have contact with the victim":

       (1) When a defendant is found guilty of a crime and a condition of
       the sentence restricts the defendant's ability to have contact with
       the victim, such condition shall be recorded and a written certified
       copy of that order shall be provided to the victim.
              (2)(a) Willful violation of a court order issued under this
       section is punishable under RCW 26.50.110.


                                          3
No. 74677-4-1/4

              (b) The written order shall contain the court's directives and
      shall bear the legend: Violation of this order is a criminal offense
      under chapter 26.50 RCW and will subject a violator to arrest; any
      assault, drive-by shooting, or reckless endangerment that is a
      violation of this order is a felony.
              (3) Whenever an order prohibiting contact is issued pursuant
      to this section, the clerk of the court shall forward a copy of the
      order on or before the next judicial day to the appropriate law
      enforcement agency specified In the order. Upon receipt of the
      copy of the order the law enforcement agency shall enter the order
      for one year or until the expiration date specified on the order into
      any computer-based criminal intelligence information system
      available in this state used by law enforcement agencies to list
      outstanding warrants. Entry into the computer-based criminal
      Intelligence Information system constitutes notice to all law
      enforcement agencies of the existence of the order. The order is
      fully enforceable in any jurisdiction in the state.
              (4) If an order prohibiting contact issued pursuant to this
      section is modified or terminated, the clerk of the court shall notify
      the law enforcement agency specified in the order on or before the
      next judicial day. Upon receipt of notice that an order has been
      terminated, the law enforcement agency shall remove the order
      from any computer-based criminal Intelligence system.

RCW 10.99.50.

       Only the district court had authority to enforce a violation by Granath of the

no-contact condition of her sentence. And the only available tool of enforcement

was revocation of her suspended sentence. Now that Granath has completed

her sentence, revocation of the sentence is no longer a possibility. But as long

as the separate no-contact order remains In place, if Granath contacts the victim,

she is subject to punishment for a new offense In any jurisdiction in the State.

RCW 10.99.050(2), (3).

      The question to be decided is whether the legislature Intended to

criminalize violation of a postconviction no-contact order entered as a condition

of sentence if the violation is committed after that sentence has been served.


                                         4
No. 74677-4-1/5

      Because statutory interpretation is required, de novo is the appropriate

standard of review. State v. Armendariz, 160 Wn.2d 106, 110, 156 P.3d 201

(2007). The goal of statutory interpretation Is to discern and implement the

legislature's intent. Armendariz, 160 Wn.2d at 110. Legislative intent is primarily

determined from the statutory language. State v. Anava, 95 Wn. App. 751, 756,

976 P.2d 1251 (1999).

       Chapter 10.99 RCW authorizes trial courts to enter no-contact orders at

various stages in a domestic violence prosecution: when a person charged or

arrested is released "before arraignment or trial," RCW 10.99.040(2)(a); at

arraignment, RCW 10.99.040(3); and, as here, at sentencing after conviction if

the defendant's contact with the victim is to be restricted as a sentencing

condition, RCW 10.99.050(1). State v. Schultz 146 Wn.2d 540, 544,48 P.3d

301 (2002).

       When first enacted, the statute that is now RCW 10.99.040 did not

expressly state the maximum duration of an order entered at arraignment.

Anava 95 Wn. App. at 754. The absence of an express time limit led to the

issue we addressed in Anava. In that case, a district court entered a no-contact

order at arraignment prohibiting the defendant from having contact with his

girlfriend for one year. Anava 95 Wn. App. at 753. Two months later, the State

dismissed the underlying charges. Several months after that, when responding

to a report of domestic violence between the defendant and his girlfriend, police

arrested the defendant for violating the no-contact order, which appeared to be




                                         5
No. 74677-4-1/6

still valid. Anava, 95 Wn. App. at 753. The defendant was charged and

convicted solely for the violation.

       We framed the question to be decided as "whether the Legislature

intended to criminalize violation of a no-contact order entered at arraignment for

a domestic violence charge after that charge is later dismissed." Anava, 95 Wn.

App. at 755. We reversed the conviction, concluding that the order expired with

the dismissal. While there was no express statutory time limit, a no-contact order

entered at arraignment was classified by statute as a condition of pretrial release.

This classification indicated legislative intent "to limit the term of no-contact

orders issued at arraignment to the period between entry of the order and trial.'

Anava, 95 Wn. App. at 756. "It follows that if a case is dismissed and there is no

trial, there is no express legislative authority for the continued validity of the no-

contact order." Anava 95 Wn. App. at 756. We held that the order "is

dependent on the criminal charge since it is Issued as a condition of the

defendant's pretrial release for that charge." Anava, 95 Wn. App. at 757. The

legislature later ratified the holding of Anaya by amending the statute to provide

that a no-contact order entered at arraignment "shall terminate if the defendant is

acquitted or the charges are dismissed."     LAWS OF 2000,   ch. 119, § 18; RCW

10.99.040(3); Schultz, 146 Wn.2d at 544-45.

       The issue in this case is similar to the Issue in Anava. The legislature has

not stated a specific time limit of months or years for the validity of a

postconviction no-contact order issued under the authority of RCW 10.99.050(1).

We know that the legislature does not intend for such an order to remain in effect


                                           6
No. 74677-4-Iff

indefinitely because the statute calls for an "expiration date specified on the

order." RCW 10.99.050(3). Here, the district court did not enter a date on the

order, so by default, the order specified an expiration date in November 2017,

five years after sentencing.

       Granath contends that under RCW 10.99.050(1), the no-contact order

expires at the same time as the sentence containing the no-contact condition. In

her case, that was in December 2014.

       The State responds that the permissible duration of the no-contact order is

not tied to the length of the sentence actually imposed; rather, it is equivalent to

the period of time during which the court could have exercised sentencing

authority over the defendant. Five years is the statutory maximum length of time

a district court may suspend a sentence for a domestic violence offense. RCW

3.66.068(1)(a); see also former RCW 3.66.068 (2001) (in effect at the time of

Granath's crimes). The State thus contends that a no-contact order issued by a

district court under RCW 10.99.050 may remain in effect up to five years, the

default period provided by the form order.

       The State's idea that a no-contact order may remain in effect for a

"statutory maximum" of some kind is not expressed in RCW 10.99.050; it is

derived from Armendariz. In that case, though, the maximum duration of the no-

contact order was derived from felony sentencing statutes, not from RCW

10.99.050. The court issued an order prohibiting the defendant from contacting

the victim for 5 years, the statutory maximum term for his offense of third-degree




                                          7
No. 74677-4-1/8

assault. Armendariz, 160 Wn.2d at 109. The no-contact order was imposed as a

crime-related prohibition. Armendariz, 160 Wn.2d at 112, 120.

       On appeal, the defendant wanted the effective term of the no-contact

order to be limited to the 12-month term of community custody included in his

sentence. Armendariz 160 Wn.2d at 118. The court instead held that a no-

contact order imposed as a crime-related prohibition could be effective up to the

statutory maximum term of the offense. The court began its analysis with RCW

9.94A.505(5), which specifies that a sentence generally may not exceed the

"statutory maximum" for the crime as provided in chapter 9A.20 RCW.

Armendariz, 160 Wn.2d at 119. The court noted that the statute does not

specifically mention crime-related prohibitions as being limited in duration to the

statutory maximum for the crime. "However, given that no more specific

guidance is provided, it is reasonable to subject these conditions to the same

time limit as applies to all other aspects of a defendant's sentence." Armendarlz,

160 Wn.2d at 119.

       The court supported this conclusion by referring to an earlier version of the

statute that authorized crime-related prohibitions. The earlier version "explicitly

provided that no-contact orders like the one at issue in the present case could be

made effective 'for a period not to exceed the maximum allowable sentence for

the crime.'" Armendariz, 160 Wn.2d at 119, quoting former RCW 9.94A.120(20)

(1999). The legislature made technical corrections in 2000 that eliminated the

explicit reference to making a no-contact order effective for the maximum

allowable sentence. But the legislature "expressly stated its intent not to effect


                                          8
No. 74677-4-119

any substantive changes by its actions. RCW 9.94A.015." Armendariz, 160

Wn.2d at 119.

       The State attempts to find in Armendariz a general principle that a no-

contact order imposed in conjunction with a criminal sentence may remain in

effect for the statutory maximum term of the court's sentencing authority for the

crime committed. But the State's argument depends on phrases—"statutory

maximum" and "maximum allowable sentence"—that do not appear in RCW

10.99.050. Because the court was not called upon to interpret RCW 10.99.050,

Armendariz does not provide authority to insert into RCW 10.99.050(1) a time

limit equivalent to the statutory maximum term of a court's sentencing authority.2

       Nor is that result compelled by State v. W.S., 176 Wn. App. 231, 309 P.3d

589 (2013). In that case, the juvenile court issued a no-contact order under

RCW 10.99.050 with a term of 10 years. The offender argued on appeal that

given the juvenile court's limited statutory jurisdiction, the no-contact order could

not extend beyond his 18th birthday or, at the latest, beyond his 21st birthday.

W S , 176 Wn. App. at 236, 239. We affirmed. We reasoned that the superior

court may hear a motion to modify or enforce a no-contact order issued by a

juvenile court after the offender turns 18 because a juvenile court is a division of

superior court. W.S., 176 Wn. App. at 242.

       We also stated that Armendariz supports the conclusion that the juvenile

court had the authority to impose a no-contact order under RCW 10.99.050 "for



       2 Armendariz does of course control the maximum duration of no-contact
orders issued as crime-related prohibitions. We do not question the reasoning of
Armendariz.
                                          9
No. 74677-4-1/10

the statutory maximum of the crime." W.S., 176 Wn. App. at 242. The State

deduces from this statement that W.S. authoritatively interpreted RCW

10.99.050(1) as including the words "for the statutory maximum of the crime." In

view of the argument and theory presented in W.S., the State's reasoning is

incorrect.

       "An appellate court opinion that does not discuss a legal theory does not

control a future case in which counsel properly raises that legal theory." State v

Reinhart, 77 Wn. App. 454, 458-59, 891 P.2d 735, review denied 127 Wn.2d

1014 (1995); John Doe G v. Det of Corr., 197 Wn. App. 609, 619, 391 P.3d

496, review pranted in mt, 188 Wn.2d 1008 (2017). Granath's legal theory is

that the plain language of RCW 10.99.050(1) ties the permissible length of the

no-contact order to the sentence actually imposed. That theory was not raised in

W.S. The appellant's only theory was that an order issued by a juvenile court

must expire when the juvenile court's limited statutory jurisdiction over the

offender expires. We held that a juvenile court's authority to issue a no-contact

order under RCW 10.99.050 is "independent and unrelated to the court's

statutory jurisdiction over the offender." W.S., 176 Wn. App. at 243. This is

because after a juvenile offender turns 18, the superior court has the authority to

enforce the no-contact order. W.S., 176 Wn. App. at 243. The reference in W.S.

to "the statutory maximum of the crime" comes from the court's discussion of

Armendariz, not from analysis of RCW 10.99.050. Therefore, the reference in

W.S.to "statutory maximum" does not control or inform our analysis of the legal

theory raised by Granath.


                                         10
No. 74677-4-1/11

       To discern the legislature's intent, we must look to the plain language of

RCW 10.99.050. Specifically, we must look at the command of the first

subsection, which reads as follows: "When a defendant is found guilty of a crime

and a condition of the sentence restricts the defendant's ability to have contact

with the victim, such condition shall be recorded and a written certified copy of

that order shall be provided to the victim." RCW 10.99.050(1).

       This subsection states three prerequisites for a postconviction no-contact

order issued under RCW 10.99.050. The defendant must be found guilty of a

crime, there must be a sentence, and a condition of the sentence must restrict

the defendant's ability to have contact with the victim. When those prerequisites

are met, the no-contact condition of sentence must be "recorded" in a separate

order that Is provided to the victim.

       This subsection does not say that a no-contact order issued under

RCW 10.99.050 may remain In effect for the maximum term of the court's

sentencing authority. Nothing like the phrase "statutory maximum" is found in the

operative language of RCW 10.99.050. The only no-contact order the statute

authorizes is one that records a no-contact condition of the sentence. It follows

that when the no-contact condition of sentence expires, there is no express

legislative authority for the continued validity of the no-contact order. A no-

contact order is "stand-alone" only in the sense that a violation can be enforced

as a criminal offense in any Jurisdiction in the state.

       The State fails to come to grips with the plain language of

RCW 10.99.050(1). Instead, the State makes a policy argument. The State


                                          11
No. 74677-4-1/12

contends a five-year term is necessary to fulfill the legislatively expressed

purpose of assuring the victim of domestic violence "the maximum protection

from abuse which the law and those who enforce the law can provide." LAWS OF

1979, 1st Ex. Sess., ch. 105, § 1; RCW 10.99.010.

       If the statute is construed as authorizing no-contact orders that assure

maximum protection for victims, then there is no reason to stop at 5 years; a no-

contact order of 50 years or longer would be permissible. As we said in Anava

the "strongly stated policy" of protecting victims of domestic violence "does not

Justify our reading into this criminal statute provisions that are not there. Creating

statutory law is a purely legislative function." Anava, 95 Wn. App. at 760.

       The State suggests that RCW 10.99.050 has a "durational ambiguity"

because it does not state a specific time limit. A statute is ambiguous if, after an

Inquiry to determine its plain meaning, it remains susceptible to more than one

reasonable meaning. Dealt of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1,

12,43 P.3d 4 (2002).

       The State does not identify terms in RCW 10.99.050 that make it

susceptible to more than one reasonable meaning. The absence of language

stating a specific time limit such as five years does not necessarily create a

durational ambiguity. In Anava, this court construed the statute relating to no-

contact orders issued or extended at arraignment. At the time, the statute did not

expressly state how long such orders could remain in effect, yet this court did not

find an ambiguity. In Arrnendariz, the statute in question did not expressly state

the maximum duration of a no-contact order issued as a crime-related


                                          12
No. 74677-4-1/13

prohibition, yet the court did not find an ambiguity. And even if RCW 10.99.050

were ambiguous as to duration, it would not provide a route to the State's desired

result. Because the statute criminalizes contact with the victim and establishes

criminal penalties, the rule of lenity would apply. State v. Weatherwax, 188

Wn.2d 139, 155-56, 392 P.3d 1054 (2017).

       We conclude a no-contact order authorized by RCW 10.99.050(1) must

reflect a no-contact condition of the sentence actually imposed. The no-contact

order terminates when the no-contact condition of sentence terminates.

       The State contends this construction of the statute is absurd. In

interpreting statutes, we presume the legislature did not intend absurd results.

Weatherwax, 188 Wn.2d at 148. An appellate court will avoid an absurd result

even if it must disregard unambiguous statutory language to do so. But this

canon of construction must be applied sparingly, consistent with separation of

powers principles. It will be invoked to "prevent obviously inept wording from

thwarting clear legislative intent," not when it merely appears that a different

policy choice might have been preferable. In re Dependency of D.L.B., 186

Wn.2d 103, 1191 376 P.3d 1099 (2016).

       The wording of RCW 10.99.050(1) is not obviously inept. It is not absurd

to tie the length of a no-contact order to the sentence actually imposed. The

district court stated in its oral ruling that in most cases, it is "a good practice" to

have the term of a no-contact order match the term of the defendant's probation;

the court simply did not believe it was a legal requirement. We leave to the




                                           13
No. 746774-1/14

legislature to determine whether a different time limit is preferable.3

       Granath was found guilty of a crime, she was sentenced, and a condition

of the sentence restricted her contact with the victim. The district court was

required by the statute to record the condition of the sentence as a no-contact

order. Once Granath completed her sentence and her case was closed, the no-

contact condition of sentence expired. The separate no-contact order expired at

the same time.

       The district court erred by denying Granath's motion to vacate the no-

contact order.

       Reversed.



                                                         e_rce.re,               I

                                                                 c'
                                                           c_ax Z.


        3 The legislature has in recent years enacted statutes similar to RCW
10.99.050 that specify particular time limits for a no-contact order. For example,
a final sexual assault protection order entered in conjunction with a criminal
prosecution "shall remain in effect for a period of two years following the
expiration of any sentence of imprisonment and subsequent period of community
supervision, conditional release, probation, or parole." RCW 7.90.150(6)(c);
State v. Navarro, 188 Wn. App. 550, 555, 354 P.3d 22 (2015), review denied
184 Wn.2d 1031 (2016). A final stalking no-contact order entered in conjunction
with a criminal prosecution "shall remain in effect for a period of five years from
the date of entry." RCW 7.92.160(6)(c).

                                          14